               Case 2:19-cv-01983-JCC Document 56 Filed 08/24/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    THE PHOENIX INSURNACE COMPANY, a                    CASE NO. C19-1983-JCC
      foreign insurance company,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      DIAMOND PLASTICS CORPORATION, a
13    Nevada corporation, and H.D. FOWLER
      COMPANY, a corporation,
14

15                           Defendants.

16

17          The following minute order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court sua sponte. Plaintiff previously filed a motion to

20   strike material from Defendant’s counter claims that Plaintiff believed was privileged. (Dkt. No.

21   27.) In responding to Plaintiff’s motion, Defendant filed the disputed material under seal. (Dkt.

22   No. 34.) The Court ultimately denied Plaintiff’s motion but did not specifically address whether

23   the disputed material should remain under seal. (See generally Dkt. No. 49.) Because the Court

24   concluded that the disputed material was not privileged, (see id. at 5–7), the Court hereby

25   DENIES Defendant’s motion to seal (Dkt. No. 34) and DIRECTS the Clerk to unseal Docket

26   Number 36.


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 1
            Case 2:19-cv-01983-JCC Document 56 Filed 08/24/20 Page 2 of 2




 1        DATED this 24th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 2
